Citation Nr: 1000064	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
labyrinthitis.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with carotid artery disease from October 
18, 2005. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Providence 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for diabetic peripheral 
neuropathy of the bilateral lower extremities and the right 
upper extremity and assigned a 10 percent evaluation 
effective October 18, 2005, continued to rate labyrinthitis 
as 30 percent disabling, denied service connection for 
hypertension, and decreased the evaluation assigned for 
diabetes mellitus from 40 percent to 20 percent disabling 
effective October 18, 2005 while recharacterizing the 
disability as diabetes mellitus with carotid artery disease.  
In his May 2006 notice of disagreement, the Veteran limited 
his appeal to entitlement to an evaluation in excess of 30 
percent for labyrinthitis and an evaluation in excess of 20 
percent for diabetes mellitus.  The propriety of the 
reduction in the rating for diabetes mellitus was not raised 
by either the appellant nor his representative and that 
determination is not currently on appeal and will not be 
further discussed.


FINDINGS OF FACT

1.  The Veteran failed to appear for VA examination scheduled 
in March 2006, regarding a his claim for an increased 
evaluation for labyrinthitis and has not provided an 
explanation or good cause for his failure to report for that 
examination; labyrinthitis is rated 30 percent disabling, 
which is the maximum schedular rating.
 
2.  The service-connected diabetes mellitus is manifested by 
requiring insulin and a restricted diet, regulation of 
activities is not shown.




CONCLUSIONS OF LAW

1.  A rating higher than 30 percent for labyrinthitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 3.655, 4.87, Diagnostic Code 6204 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus from October 18, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 
3.105(e), 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2005 and 
January 2006, prior to the date of the issuance of the 
appealed April 2006 rating decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, he was afforded a VA 
examination in November 2006 that was fully adequate for the 
purposes of determining the severity of his service-connected 
diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A VA examination was scheduled in March 2006 to 
assess the severity of his service-connected labyrinthitis; 
however the Veteran failed to report for the scheduled VA 
examination and good cause has not been shown.  The Board 
observes that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The Veteran has not 
satisfied his responsibilities in the development of his 
claim for labyrinthitis.  In light of the foregoing, the 
Board finds that VA has developed all relevant facts to the 
extent possible; no further assistance to the Veteran in 
developing the facts pertinent to the duty to assist.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).



A.  Labyrinthitis

The Veteran's service-connected labyrinthitis is evaluated 
pursuant to Diagnostic Code 6204.  Under Diagnostic Code, a 
peripheral vestibular disorder is rated 30 percent for 
dizziness and occasional staggering, which is the maximum 
schedular rating.

A note following the Diagnostic Code provides that hearing 
impairment should be rated separately rated.  The Veteran has 
already been assigned a 10 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus.

The 30 percent rating is the maximum schedular rating under 
Diagnostic Code 6204.

The Veteran has indicated that he has Meniere's disease, 
however, Providence VA Medical Center (VAMC) treatment 
records dated from 2000 to 2006 do not show a diagnosis of 
Meniere's disease or that the Veteran has attacks of vertigo 
and cerebellar gait occurring one to four times per month and 
an analogous rating to Meniere's disease is not warranted.  
See Diagnostic Code 6205.

Furthermore, in an attempt to determine the severity of the 
Veteran's labyrinthitis, VA scheduled the Veteran for an ear, 
nose, throat (ENT) examination in March 2006, but the Veteran 
failed to appear and he has never offered an explanation or 
attempted to explain why he did not appear for the VA 
examination.

The provisions of 38 C.F.R. § 3.655 state that when a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating of a service connected 
disability, the claim shall be denied unless good cause is 
established as to why the claimant failed to appear.  In the 
case at hand, since the Veteran failed to report for the 
March 2006 examination nor has he established good cause, the 
claim for an evaluation in excess of 30 percent is denied.  
38 C.F.R. § 3.655 (b).

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply. 
38 C.F.R. § 5107(b).


II.  Diabetes Mellitus

Historically, an August 2001 rating decision granted service 
connection for type 2 diabetes mellitus and assigned an 
evaluation of 40 percent, effective July 9, 2001.  A May 2004 
rating decision granted an earlier effective date for service 
connection of diabetes mellitus effective May 8, 2001 noting 
that the date of law which liberalized the issue of diabetes 
mellitus due to Agent Orange exposure changed from July 9, 
2001 to May 8, 2001.  The Veteran's 40 percent rating for 
type 2 diabetes had been in effect since May 8, 2001 and it 
was reduced effective October 18, 2005, the date of the claim 
for an increased rating.  As noted above, the Veteran has not 
appealed the reduction in rating.  As such the Board will 
address whether a rating in excess of 20 percent for diabetes 
mellitus with carotid artery disease from October 18, 2005 is 
warranted.  

A 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007), contemplates diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned when the 
requirements of a 40 percent evaluation are present with, in 
addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent evaluation is assigned where the requirements of a 40 
percent evaluation are present with more than one daily 
injection of insulin required, and in addition, there are 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

After a full review of the record, including the medical 
evidence and the contentions of the Veteran and his 
representative, the Board concludes that a rating in excess 
of 20 percent for diabetes mellitus with carotid artery 
disease is not warranted.  

The evidence of record shows that the Veteran required 
insulin and a restricted diet.  Providence VA Medical Center 
treatment records dated from 2000 to 2005 noted the 
importance of maintaining consistent diet and insulin dosing.  
June to September 2001 VA treatment records reflected that 
the Veteran was active at work five days a week.  He was 
offered to participate in an exercise program and was 
encouraged to continue his regular physical activities.  In 
May 2005, he was advised to maintain his diet, activity 
level, and weight reduction.

The Board notes that prior to October 18, 2005, the medical 
evidence of record showed that the Veteran was encouraged to 
engage in physical activities.  The evidence of record did 
not show regulation of activities, in fact the Veteran was 
encouraged to continue his current activities.  The term 
"regulation of activities," as defined by Diagnostic Code 
7913, requires that a claimant have a medical need to avoid 
not only strenuous occupational activity, but strenuous 
recreational activity as well.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-64, 366 (2007) (noting, further, that the use 
of the conjunctive "and" in Diagnostic Code 7913 requires 
that all criteria be met to support a 40 percent rating).

The Board acknowledges a September 2001 statement from an 
attending physician for temporary disability insurance that 
reported that the Veteran was unable to work and perform 
duties that would make him capable for employment, however, 
the attending physician attributed this solely due to the 
Veteran's PTSD.  A December 2003 VA treatment record 
indicated that the Veteran was advised to not return to work 
due to his rage.  The Board also notes that the Veteran was 
granted TDIU effective August 22, 2001 to October 15, 2003 
and from January 1, 2004 due to his service-connected 
disabilities, which included PTSD rated at 70 percent from 
July 9, 2001, 100 percent from October 15, 2003, and 70 
percent from January 1, 2004, as well as due to his diabetes 
mellitus, labyrinthitis, left hand neurological deficit, left 
elbow disorder, hearing loss, tinnitus, and residual 
myringoplasty of the left ear.  However, the Board notes that 
there was no clinical evidence nor has the Veteran or his 
representative contended that his activities at work had to 
be regulated due to his diabetes mellitus or that he was 
unable to maintain a fulltime job solely due to his diabetes 
mellitus.  

On November 2005 VA examination, the Veteran reported that 
his diabetes was less well controlled and that he had to 
increase his insulin dose.  He denied any episodes of 
ketoacidosis.  He reported some hyperglycemic reactions 
manifested by tremors and diaphoresis.  The symptoms resolved 
with the use of glucose tablets.  He has not required 
hospitalization for his diabetes.  He is on a diabetic diet 
and reported an active lifestyle with daily exercise.  He 
reported some restrictions in activities such as making 
models due to numbness in his fingertips.  He denied any 
visual complications of diabetes and there was no 
retinopathy.  The impression was diabetes mellitus, 
unchanged.  It was noted that the Veteran's diabetic 
peripheral neuropathy of the bilateral upper and lower 
extremities, mild, and carotid disease on the right was 
related to his diabetes mellitus.  

Records considered in conjunction with the Veteran's claim 
for Social Security disability benefits were associated with 
the claims file in March 2006.  The records included private 
treatment records dated from 2000 to 2001 that showed 
treatment for diabetes mellitus.  There was no mention of 
regulation of activities. 

Hence, the Board finds that the medical evidence does not 
show avoidance of strenuous recreational activity.  Although 
the Veteran's insulin dosage may have changed, in order to 
receive a higher disability rating the evidence would have to 
show that in addition to insulin injection(s) and a 
restricted diet, the Veteran's activities were regulated.  As 
such the criteria for the assignment of a 40 percent rating 
has not been met.  The evidence also did not show that he had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations, visited a diabetic care provider at least 
twice a month, or had progressive loss of weight or strength.  
While the evidence shows a diagnosis of carotid artery 
disease, there is no medical evidence showing any compensable 
manifestations which would warrant a separately compensable 
evaluation.  As such, there is no evidence which would 
support either a 60 percent rating or 100 percent rating.  
Accordingly, the Board finds that a rating in excess of 20 
percent for diabetes during the appeal period is not 
warranted.

The Board also notes that the April 2006 rating decision 
granted service connection for peripheral neuropathy of the 
bilateral lower extremities and right upper extremity 
(service connection was already in place for a neurological 
deficit of the left upper extremity) as secondary to the 
Veteran's diabetes mellitus and assigned each a 10 percent 
rating, effective October 18, 2005.  As these matters have 
been separately rated and the Veteran did not appeal the 
assigned ratings, these matters are not currently before the 
Board.  

No other diagnostic code is applicable to the veteran's type 
2 diabetes mellitus, to include no other endocrine system 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III.  Extraschedular consideration

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Here, as discussed above, the rating criteria for 
the service-connected labyrinthitis and diabetes mellitus 
with carotid artery disease reasonably describe the Veteran's 
disability level and symptomatology for the designated appeal 
periods.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the above designated rating periods are 
adequate, and no referral for an extraschedular evaluation is 
required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).


ORDER

A rating in excess of 30 percent for labyrinthitis is denied. 

A rating in excess of 20 percent for diabetes mellitus from 
October 18, 2005, is denied.   



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


